Case 1:21-cv-05219-PAE Document 12 Filed 09/10/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOANN PAVONE,

Plaintiff, 21 Civ. 5219 (PAE)
-\y-
ORDER
DIESEL U.S.A., INC.,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On September 9, 2021, this Court issued an order scheduling an initial pretrial conference
for October 1, 2021 at 2 p.m. The conference is still scheduled as ordered. However, the initial
order (Dkt. 11) erroneously requested defendants to provide information that is inapplicable to
this case. The Court regrets any confusion this may have caused.

Instead, the Court directs counsel for all parties to:

« Confer with each other prior to the conference regarding settlement and each of the
other subjects to be considered at a Federal Rule of Civil Procedure 16 conference.

= Prepare a Civil Case Management Plan and Scheduling Order in accordance with
the Court’s Individual Rules, available at
https://nysd.uscourts.gov/hon-paul-engelmayer, to be submitted to the Court no
later than September 27, 2021.

» Prepare a joint letter, not to exceed three pages in length, to be submitted to the
Court no later than September 27, 2021, addressing the following topics in
separate paragraphs: (1) a brief description of the case, including the factual and
legai bases for the claim(s) and defense(s), and the history of the case; (2) any

contemplated motions; and (3) the prospect for settlement. For the Court’s
Case 1:21-cv-05219-PAE Document 12 Filed 09/10/21 Page 2 of 3

convenience, the parties are requested to set forth the date and time of the
conference in the opening paragraph of the letter.

" Register as filing users in accordance with the Procedures for Electronic Case
Filing prior to the date of the initial pretrial conference.

If this case has been settled or otherwise terminated, counsel are not required to appear,
provided that a stipulation of discontinuance, voluntary dismissal, or other proof of termination is
sent prior to the date of the conference via e-mail to the Orders and Judgment Clerk at the
following e-mail address: orders _and_judgments@nysd.uscourts.gov.

Requests for adjournment may be made only in a writing received no later than two
business days before the conference. The written submission must comply with Section 1.E of
the Court’s Individual Rules. Unless counsel are notified that the conference has been adjourned, _
it will be held as scheduled.

Plaintiffs counsel is directed (1) to serve a copy of this order upon all attorneys in this
action, and (2) to file proof of such notice with the Court. If plaintiff's counsel is unaware of the
identity of counsel for any of the parties, plaintiff's counsel must forthwith send a copy of this
order to that party personally.

As stated in the order of September 9, 2021 (Dkt. 11), the parties should call into the
Court’s dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed
by the pound (#) key. Counsel are directed to review the Court’s Emergency Individual
Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-
engelmayer, for the Court’s procedures for telephonic conferences and for instructions for

communicating with chambers.
Case 1:21-cv-05219-PAE Document 12 Filed 09/10/21 Page 3 of 3

SO ORDERED.

Loud A. Copy

PAUL A. ENGELMA YER’
United States District Judge

 

Dated: September 10, 2021
New York, New York
